DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,108,329. Although the claims at issue are not identical, they are not patentably distinct from each other.
For instance, US 11,108,329 claims a switch-mode power supply (col. 15 line 2), comprising: a pair of input terminals for receiving an input voltage input from a power source (col. 15 lines 3-5); a pair of output terminals for supplying a direct current (DC) voltage output to a load (col. 15 lines 6-7); a plurality of switches coupled in a three-level LLC circuit arrangement between the pair of input terminals and the pair of output terminals (col. 15 lines 8-10); and a voltage doubler power factor correction (PFC) circuit coupled between the pair of input terminals and the three-level LLC circuit (col. 15 lines ), the voltage doubler PFC configured to: supply a first PFC voltage output in response to the voltage input being within a specified low line voltage range (col. 15 lines 19-22); and supply a second PFC voltage output in response to the voltage input being within a specified high line voltage range (col. 15 lines 23-26); a control circuit configured to: operate the plurality of switches of the three-level LLC circuit arrangement in a first mode of operation in response to the voltage input being within the specified low line voltage range (col. 15 lines 31-35); and operate the plurality of switches of the three-level LLC circuit arrangement in a second mode of operation when the voltage input is within the specified high line voltage range (col.15 lines 36-39).
Claim 2; disclosed in claims 11 and 12 of US 11,108,329.
Claim 3; disclosed in claim 2 of US 11,108,329.
Claim 4; disclosed in claim 3 of US 11,108,329.
Claim 5; disclosed in claim 4 of US 11,108,329.
Claim 6; disclosed in claim 5 of US 11,108,329.
Claims 7 and 8; disclosed in claims 6 and 7 of US 11,108,329.
Claims 9 and 10; disclosed in claims 8 and 9 of US 11,108,329.
Claim 11; US 11,108,329 claims a switch-mode power supply (col. 15 line 2), comprising: a pair of input terminals for receiving an input voltage input from a power source (col. 15 lines 3-5); a pair of output terminals for supplying a direct current (DC) voltage output to a load (col. 15 lines 6-7); a plurality of switches coupled in a three-level LLC circuit arrangement between the pair of input terminals and the pair of output terminals (col. 15 lines 8-10); and a voltage doubler power factor correction (PFC) circuit coupled between the pair of input terminals and the three-level LLC circuit (col. 15 lines 12-14); and a control circuit coupled to the plurality of switches of the three-level LLC circuit arrangement (col. 15 lines 15-17); wherein, in response to the voltage input being within a specified low line voltage range: the voltage doubler PFC is configured to supply a first PFC voltage output (col. 15 lines 19-22); and the control circuit is configured to operate the plurality of switches of the three-level LLC circuit arrangement in a first mode of operation (col.15 lines 31-35); and wherein, in response to the voltage input being within a specified high line voltage range: the voltage doubler PFC is configured to supply a second PFC voltage output; and the control circuit is configured to operate the plurality of switches of the three-level LLC circuit arrangement in a second mode of operation (col. 15 lines 36-39).
Claim 12; disclosed in claim 3 of US 11,108,329.
Claim 13; disclosed in claim 2 of US 11,108,329.
Claim 14; US 11,108,329 claims a method of operating a switch-mode power supply (col. 16 line 56) including a pair of input terminals and at least two PFC circuit switches coupled in a voltage doubler power factor correction (PFC) circuit coupled to the pair of input terminals (col. 16 lines 57-62), the method comprising: operating the at least two PFC circuit switches of the voltage doubler PFC circuit according to a first voltage reference in response to the voltage input being within a specified low line voltage range (col. 17 line 20-24) to increase a voltage input received at the pair of input terminals to a first increased PFC voltage (col. 16 line 64-67); supplying the first increased PFC voltage in response to the voltage input being within the specified low line voltage range (col. 17 line 20-24); operating the at least two PFC circuit switches of the voltage doubler PFC circuit according to a second voltage reference in response to the voltage input being within a specified high line voltage range (col. 17 line 24-27) to increase the voltage input received at the pair of input terminals (col.17 line 20-24) 33to a second increased PFC voltage (see claim 15); and supplying the second increased PFC voltage in response to the voltage input being within the specified high line voltage range (col.17 line 8-11).
Claim 15; col. 17 lines 16-20.
Claim 16; disclosed in claim 15 of US 11,108,329.
Claim 17; disclosed in claim 16 of US 11,108,329.
Claim 18; disclosed in claim 14 of US 11,108,329.
Claim 19; disclosed in claims 17 and 18 of US 11,108,329.
Claim 20; disclosed in claims 17 and 18 of US 11,108,329.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0203236 Zhang et al. disclose an isolated DC/DC converter; US 2019/0052177 Lu et al. disclose a power conversion circuit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/           Primary Examiner, Art Unit 2896                                7/14/2022